    Case 19-00450-SMT   Doc 195    Filed 07/20/20 Entered 07/20/20 11:51:47   Desc Main
                                  Document Page 1 of 3
The order below is hereby signed.

Signed: July 20 2020




                                            _____________________________
                                            S. Martin Teel, Jr.
                                            United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     VINCENT L. PHILLIPS,                  )     Case No. 19-00450
                                           )     (Chapter 11)
                        Debtor.            )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                           MEMORANDUM DECISION AND
                      ORDER DENYING DEBTOR’S MOTION TO
               RECONSIDER ORDER DENYING MOTION TO QUASH U.S.
             BANK’S NOTICE OF TERMINATION OF THE AUTOMATIC STAY

           On May 28, 2020, the court entered an Order Denying Debtor's

     Motion to Quash U.S. Bank's Notice of Termination of Automatic

     Stay (Dkt. No. 179) based on the debtor’s failure timely to

     comply with the court’s order of May 12, 2020 (Dkt. No. 159).                 On

     June 7, 2020, the debtor filed a Motion for Reconsideration of

     that Order (Dkt. No. 191).        Creditor U.S. Bank Trust, N.A. as

     Owner Trustee (“U.S. Bank”) has filed an Objection to Debtor’s

     Motion to Reconsider (Dkt. No. 193).

           The debtor filed his motion within 14 days after entry of

     the court's order denying his Motion to Quash.             Accordingly, the

     motion will be considered under Fed. R. Civ. P. 59(e), made

     applicable by Fed. R. Bankr. P. 9023.           Under Rule 59(e), a court
Case 19-00450-SMT   Doc 195    Filed 07/20/20 Entered 07/20/20 11:51:47    Desc Main
                              Document Page 2 of 3


 may reconsider a final order if the “court finds that there is an

 intervening change of controlling law, the availability of new

 evidence, or to correct a clear legal error or prevent manifest

 injustice.”    Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.

 Cir. 1996).    Such motions “are disfavored and relief from

 judgment is granted only when the moving party establishes

 extraordinary circumstances.”         Niedermeier v. Office of Baucus,

 153 F. Supp. 2d 23, 28 (D.D.C. 2001).

      The debtor contends that he timely complied with the court’s

 order of May 12, 2020, but he plainly did not.             The points debtor

 raises include one that U.S. Bank will not accept his attempts to

 make payments on the loan secured by the Ord Street property.

 Mot. ¶ 13.    U.S. Bank confirms that it will not accept the

 debtor’s payments.     Obj. ¶ 40.      However, the court’s Order

 Denying Debtor's Motion to Quash stated that “U.S. Bank . . . is

 free to withdraw its Notice of Termination of Automatic Stay in

 exchange for whatever consideration it is willing to accept from

 the debtor (for example, the debtor’s bringing current his

 postpetition payments on the loan held by U.S. Bank).”               It

 follows that U.S. Bank was and is under no obligation to do so.

 Thus, U.S. Bank’s refusal to accept further payments cannot be

 cause for reconsideration.

      It is

      ORDERED that the debtor’s Motion for Reconsideration (Dkt.


                                        2
Case 19-00450-SMT                                                                                   Doc 195    Filed 07/20/20 Entered 07/20/20 11:51:47   Desc Main
                                                                                                              Document Page 3 of 3


 No. 191) is DENIED.

                                                                                                                                  [Signed and dated above.]

 Copies to: Debtor (by hand-mailing); Recipients of e-notification
 of orders.




 R:\Common\TeelSM\SMS\Reconsiderations\Order Denying Mot to Reconsider_19-00450 - Phillips_v5.wpd
                                                                                                                        3
